Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hariton et al (WO 2016/125160A1; hereafter referred to as HN) in view of Montorfano et al (US 8,728,155; hereafter referred to as MO).  HN meets the claim language where:
The prosthetic valve as claimed is the implant (20) of HN (see Figures 1A to 2E and page 24, line 11 et seq.);
The annular valve body as claimed is the frame assembly (22) of HN;
The atrial end as claimed is the upstream end (24);
The ventricular end as claimed is the downstream end (26);
The intermediate portion as claimed is tubular portion (32);
The atrial inlet opening as claimed is at the top of the lumen (34) as best seen in Figure 1A;
By inspection of Figure 2E the opening is approximately equal to d2 which is disclosed to be 20-50 mm (see page 25, line 23-26) that corresponds to a radius of 10 to 25 mm such that the claimed range of 10 mm to 16 mm is with the same general size range;
The plurality of ventricular anchoring legs as claimed are the legs (50) of HN;
The plurality of atrial anchoring arms as claimed are the arms (46) of HN and they have proximal ends connected to the annular valve body; 
The grasping segments as claimed are the regions (42) of HN;
The anchoring segments as claimed are the regions (44) of HN;
The terminal arm opposite from the proximal arm end is the end of arm (46) shown to be configured to be an outer-most portion of the atrial anchoring arm best seen in the bottom element of Figure 1A, and 
The configured to language is met because the HN device is meant for the same usage to replace a valve between the atrium and ventricle of a heart as explained in page 1, line 29 et seq.

    PNG
    media_image1.png
    530
    883
    media_image1.png
    Greyscale

HN discloses that d1 as seen in Figure 2B for the diameter of the collapsed device can be 4 to 15 mm.  Even though Figure 2B is not disclosed as being drawn to scale, d1 is shown to be about 14 mm as compared to about 17 mm for the arms (46).  This suggests that the arms would be about 1.2 times that of the d1 or about 5 to 18 mm in size.  This overlaps the range of 12 mm to 18 mm claimed for the arm length and 

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claims 2 and 3, the Applicant is directed to see Figure 4F of HN where the grasping is shown.
Regarding claim 4, the Applicant is directed to see page 12, lines 24-27 of HN.

Regarding claim 6, the Applicant is directed to see Figures 2A-2B that shows the curves as required by the present claim.
Regarding claim 8, since all the legs of HN are shown to be the same, it is reasonable to interpret the claim language requiring “substantially the same” to be fully inherently met.
Regarding claim 10, the Applicant is directed to see Figure 1B.
Regarding claim 11, the grasping segment can be any portion of the arm such that the claim language is considered clearly obvious over the teachings of HN in view of NA.
Regarding claims 12 and 13, the atrial and ventricular directions have not be defined relative to the rest of the device such that this claim language is considered fully met.
Regarding claim 14, the Applicant is directed to see Figure 2A of HN.
Regarding claim 15, the Applicant is directed to see Figure 1A of HN.
Regarding claim 18, the atrial arms and ventricular anchoring legs of HN are configured to extend from the intermediate portion because they actually extend from the intermediate portion as best seen in Figure 1A of HN.  
.
Response to Arguments
Applicant’s arguments, see page 9-12 of the response filed March 8, 2021, with respect to the rejection(s) of claim(s) 1-21 under Section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in favor of a teaching reference to Montorfano et al that clearly shows the radius of the atrial inlet opening being much less than the anchoring arm.  
With regard to the actual dimensions not claimed.  The Examiner has addressed these new limitations within the rejection.  In particular, the claimed dimensions are suggested by the prior art in that the claimed dimensions are clearly obvious over dimensions disclosed by HN.  Mere changes in size/proportion are not patentable if the device does not perform differently; see MPEP 2144.04 (IV) (A).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hacohen et al (US 2020/0330221) is cited because Figure 72A shows an embodiment described in paragraph 574 where the diameter of the opening is d11 = 20 to 35 mm, corresponding to a radius of 10 to 17.5 mm, and the diameter of the flange (arm portion) d10 = 40 to 80 mm, making the arm portion 20 to 40 mm such that it is entirely outside the range of the opening radius.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774